64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sharon Phyllis BECKER, Plaintiff-Appellant,v.Roger FINK, in his individual capacity;  Karen Webster, inher individual capacity, Defendants-Appellees.
No. 95-1165.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 11, 1995.

Sharon Phyllis Becker, Appellant Pro Se.  Richard Allan Weitzner, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before HALL, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil action for failure to obey the court's discovery orders pursuant to Fed.R.Civ.P. 37(b)(2)(C), (d).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Becker v. Fink, No. CA-93-2801-H (D.Md. Dec. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED